
	

116 S2209 IS: Commercial Fishing and Aquaculture Protection Act of 2019
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2209
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2019
			Mrs. Hyde-Smith (for herself and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and Management Act to establish a safety net
			 program for commercial fishermen and aquaculture producers.
	
	
		1.Short title
 This Act may be cited as the Commercial Fishing and Aquaculture Protection Act of 2019.
 2.Supplemental revenue assistance for commercial fishermen and farm-raised fish producersThe Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) is amended by inserting after section 320 the following:
			
				321.Supplemental revenue assistance for commercial fishermen and farm-raised fish producers
 (a)DefinitionsIn this section: (1)Eligible commercial fisherman (A)In generalThe term eligible commercial fisherman means an individual or entity described in subparagraph (B) that, as determined by the Secretary, assumes the financial risks associated with harvesting fish intended for commerce.
 (B)DescriptionAn individual or entity is described in this subparagraph if the individual or entity is— (i)a citizen of the United States;
 (ii)a partnership of citizens of the United States; or (iii)a corporation, limited liability corporation, or other organizational structure organized under State law.
 (2)Eligible farm-raised fish producerThe term eligible farm-raised fish producer means an individual or entity described under paragraph (1)(B) that, as determined by the Secretary, assumes the production and market risks associated with the production of fish in a controlled environment intended for commerce.
 (3)Eligible lossThe term eligible loss, with respect to a calendar year, means when actual gross revenue associated with commercial fishing or farm-raised fish production for such calendar year is less than 85 percent of the average gross revenue for the 3 previous calendar years.
 (4)Eligible loss conditionThe term eligible loss condition means a condition that resulted in eligible loss due to algae bloom, freshwater intrusion, adverse weather, bird depredation, disease, or other condition, as determined by the Secretary.
 (5)FishThe term fish includes— (A)shellfish (including oysters, shrimp, crawfish, and crab);
 (B)finfish (including catfish); and (C)any other species of aquatic organism harvested with the intent of entering commerce.
 (6)Verifiable recordsThe term verifiable records means a document provided by a commercial fisherman or farm-raised fish producer that reasonably supports, and can be verified and used to substantiate claimed eligible loss, including—
 (A)trip tickets or their equivalents, such as dealer forms, which show fish harvest volumes and sales prices;
 (B)Federal or State tax and financial information to identify components of gross revenue derived from commercial fishing or farm-raised fish production; or
 (C)any other form of reliable record that reasonably supports the eligible loss as well as the average gross revenue for the 3 previous calendar years.
							(b)Supplemental revenue assistance program
 (1)In generalSubject to the availability of funds, the Secretary shall use such sums as are necessary to provide compensation to eligible commercial fishermen and eligible farm-raised fish producers that have incurred eligible losses, based on verifiable records, due to eligible loss conditions.
 (2)Payment amountThe amount of the compensation to be paid to an eligible commercial fisherman or eligible farm-raised fish producer under paragraph (1) for an eligible loss for a calendar year shall be equal to the difference between—
 (A)85 percent of the average gross revenue for the 3 previous calendar years, calculated by multiplying the average volume of fish harvested or produced by the average fair market value or price received; and
 (B)the actual total gross revenue received during the calendar year of claimed eligible loss. (3)Payment limitationThe total amount of compensation received by a person or entity (excluding a joint venture or general partnership) under this section for a calendar year shall not exceed 85 percent of the average gross revenue received during the 3 previous calendar years.
 (4)ApplicationIf eligible losses have occurred due to eligible loss conditions, the Secretary shall provide assistance under this section whether or not a fishery resource disaster determination has been made under section 312(a).
 (5)Effective dateCompensation authorized under this section shall apply to eligible losses suffered during the 2019 calendar year and each year thereafter, subject to the availability of funds..
		
